Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 1 of 11 PageID: 1773




NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



     LARRY BOUIE,                                                  Case No. 17-4109 (SDW) (SCM)

                            Plaintiff,
                                                                   OPINION
     v.
                                                                   July 14, 2020
     CITY OF PATERSON, OFFICER HAYDEE
     SANTANA, in her individual and official
     capacity, and OFFICER JANE DOE 1, in their
     individual capacity,

                            Defendants.

 WIGENTON, District Judge.
           Before this Court is Defendants City of Paterson (the “City”) and Haydee Santana’s

 (“Officer Santana”) (collectively, “Defendants”) Motion for Summary Judgment pursuant to

 Federal Rule of Civil Procedure (“Rule”) 56. This Court has jurisdiction over this action pursuant

 to 28 U.S.C § 1331. Venue is proper pursuant to 28 U.S.C. § 1391. This motion is decided without

 oral argument pursuant to Rule 78. For the reasons discussed below, Defendants’ Motion for

 Summary Judgment is GRANTED IN PART and DENIED IN PART.

 I.        BACKGROUND AND PROCEDURAL HISTORY

           The undisputed facts in this matter are few. On October 29, 2016, Officer Santana, a

 member of the Paterson Police Department, responded to a report regarding an emotionally

 disturbed person in the area of 111 Broadway, Paterson, New Jersey. (D.E. 62-2 ¶¶ 1–2, 61.) 1


 1
  Record citations in this opinion are generally to Defendants’ Statement of Undisputed Material Facts (D.E. 62-2),
 Plaintiff’s Responsive Statement and Supplemental Statement of Disputed Material Facts (D.E. 66), and Defendants’
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 2 of 11 PageID: 1774



 When she arrived at the scene, Officer Santana was wearing her gun, ASP baton, and pepper spray.

 (D.E. 66 at 10 ¶ 24.) She parked across the street from the sidewalk where Plaintiff Larry Bouie

 (“Plaintiff”) was located and broadcast over her police radio that “this is a good one.” (D.E. 62-2

 ¶¶ 6–7.) 2 When Officer Santana exited her vehicle, Plaintiff, unarmed, began approaching her.

 (See id. ¶ 12; D.E. 66 at 8 ¶ 9.) In response, Officer Santana took out her gun and shot Plaintiff

 once in the stomach. (See D.E. 62-2 ¶ 1.) Approximately 24 seconds elapsed from the moment

 that Officer Santana stated “this is a good one” to the moment that she shot Plaintiff. (D.E. 62-2

 ¶ 16.) Plaintiff survived the shooting but required ten surgeries. (D.E. 66 at 9 ¶ 17.)

         Plaintiff commenced this lawsuit on June 7, 2017, and subsequently filed the Amended

 Complaint on May 7, 2018. (D.E. 1, 21.) The Amended Complaint asserts three claims under 42

 U.S.C. § 1983: excessive force by Officer Santana (Count I), failure to intervene by Officer Jane

 Doe 1 (Count II), and municipal liability with respect to the City for failure to train (Count III).

 (D.E. 21 at 8–14.) Plaintiff requests compensatory damages of $10 million as well as punitive

 damages. (Id. at 9, 11, 14.) Following discovery, Defendants jointly filed the instant motion for

 summary judgment and briefing was timely completed. (D.E. 62, 65, 71.)

 II.     LEGAL STANDARD

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The “mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that there be no


 Responsive Statement and Supplemental Statement of Undisputed Material Facts (D.E. 71-1), as well as the record
 citations contained therein.
 2
   According to Officer Santana, this message was meant to indicate to her backup that they needed to arrive at the
 scene quickly. (D.E. 62-2 ¶ 7.) The phrase was the officers’ “own terminology” and not official police radio code.
 (D.E. 66 at 2 ¶ 7.)


                                                         2
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 3 of 11 PageID: 1775



 genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A

 fact is only “material” for purposes of a summary judgment motion if a dispute over that fact

 “might affect the outcome of the suit under the governing law.” Id. at 248. A dispute about a

 material fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Id. The dispute is not genuine if it merely involves “some metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 586 (1986).

        The moving party must show that if the evidentiary material of record were reduced to

 admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

 burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party

 meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

 showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

 unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

 2001). “In considering a motion for summary judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence; instead, the non-moving party’s

 evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

 Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

        The nonmoving party “must present more than just ‘bare assertions, conclusory allegations

 or suspicions’ to show the existence of a genuine issue.” Podobnik v. U.S. Postal Serv., 409 F.3d

 584, 594 (3d Cir. 2005) (quoting Celotex Corp., 477 U.S. at 325), abrogated on other grounds by

 Rotkiske v. Klemm, 890 F.3d 422 (3d Cir. 2018). Further, the nonmoving party is required to

 “point to concrete evidence in the record which supports each essential element of its case.” Black

 Car Assistance Corp. v. New Jersey, 351 F. Supp. 2d 284, 286 (D.N.J. 2004). If the nonmoving



                                                  3
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 4 of 11 PageID: 1776



 party “fails to make a showing sufficient to establish the existence of an element essential to that

 party’s case, and on which . . . [it has] the burden of proof[,]” then the moving party is entitled to

 judgment as a matter of law. Celotex Corp., 477 U.S. at 322–23. Furthermore, in deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. The nonmoving party cannot defeat summary judgment simply by

 asserting that certain evidence submitted by the moving party is not credible. S.E.C. v. Antar, 44

 F. App’x 548, 554 (3d Cir. 2002) (citation omitted).

 III.   DISCUSSION

        42 U.S.C. § 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of
                Columbia, subjects, or causes to be subjected, any citizen of the
                United States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action
                at law, suit in equity, or other proper proceeding for redress. . . .

 Section 1983 does not itself create any rights, it merely provides “private citizens with a means to

 redress violations of federal law committed by state [actors].” Woodyard v. Cty. of Essex, 514 F.

 App’x 177, 180 (3d Cir. 2013); see also Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979).

        To bring a § 1983 claim, a plaintiff must prove “(1) that the conduct complained of was

 committed by a person acting under color of state law; and (2) that the conduct deprived the

 plaintiff of rights, privileges, or immunities secured by the Constitution or laws of the United

 States.” Schneyder v. Smith, 653 F.3d 313, 319 (3d Cir. 2011) (citation omitted); see also Hilton

 v. Whitman, No. 04-6420, 2008 WL 5272190, at *4 (D.N.J. Dec. 16, 2008) (noting that the plaintiff

 must “identify the exact contours of the underlying right said to have been violated”).



                                                   4
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 5 of 11 PageID: 1777



        A.      Excessive Force Claim Against Officer Santana (Count I)

                1.      Constitutional Violation

        “The use of excessive force is itself an unlawful ‘seizure’ under the Fourth Amendment.”

 Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006) (citing Graham v. Connor, 490 U.S. 386, 395

 (1989); Carswell v. Borough of Homestead, 381 F.3d 235, 240 (3d Cir. 2004)). Thus, to determine

 whether the challenged conduct amounts to a constitutional violation, courts apply the Fourth

 Amendment’s “objective reasonableness test,” which is a “highly individualized and fact specific”

 inquiry. Santini v. Fuentes, 795 F.3d 410, 417 (3d Cir. 2015).

        The Supreme Court has articulated three factors that must be considered in evaluating

 whether the use of force was reasonable: (i) “the severity of the crime at issue”; (ii) “whether the

 suspect pose[d] an immediate threat to the safety of the officers or others”; and (iii) “whether [the

 suspect] actively resist[ed] arrest or attempt[ed] to evade arrest by flight.” Graham, 490 U.S. at

 396. The Third Circuit has expanded this inquiry to include “the possibility that the persons subject

 to the police action are themselves violent or dangerous, the duration of the action, whether the

 action takes place in the context of effecting an arrest, the possibility that the suspect may be

 armed, and the number of persons with whom the police officers must contend at one time.”

 Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997) (abrogated on other grounds). Additionally,

 a court must “evaluate objective reasonableness from the perspective of the officer at the time of

 the incident and not with the benefit of hindsight.” Santini, 795 F.3d at 417 (citing Maryland v.

 Garrison, 480 U.S. 79, 85 (1987)); see also Curley v. Klem, 499 F.3d 199, 206–07 (3d Cir. 2007).

        Here, Defendants argue that it was objectively reasonable for Officer Santana to shoot

 Plaintiff because he menacingly charged at her when she exited her vehicle, ignoring her

 instructions to stop. (D.E. 62-1 at 10–11.) Plaintiff is about six feet tall and weighed about 280



                                                  5
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 6 of 11 PageID: 1778



 pounds at the time of the incident, while Officer Santana is five feet three inches tall and weighed

 about 160 pounds. (Id.) According to Defendants, Officer Santana was in immediate danger and

 did not have sufficient time to use a non-lethal weapon, which is why she used her gun when

 Plaintiff was about two feet away from her. (Id.)

        The record contains evidence to support Defendants’ version of what happened. Multiple

 witnesses described Plaintiff’s behavior immediately before Officer Santana arrived as “crazy,”

 saying that he was running, yelling, striking the ground with his hands, and terrifying pedestrians.

 (See D.E. 62-2 ¶¶ 19–27.) Witnesses also stated that he quickly approached Officer Santana when

 she exited her vehicle, despite her instructions to him to stop. (D.E. 71-1 at 12–14 ¶¶ 2, 4.)

        However, the record also contains ample evidence that calls into question Defendants’

 account of the shooting. Just a few minutes prior to Officer Santana’s arrival at the scene, Plaintiff

 encountered an officer identified as “Detective Boone,” who spoke with him and determined that

 Plaintiff could be ill or under the influence of drugs or alcohol. (D.E. 66 at 9 ¶¶ 18–19.) Despite

 standing only one foot from Plaintiff during this conversation, Detective Boone did not use any

 force during the encounter and instead walked into police headquarters and asked another officer

 to notify dispatch that there was possibly an emotionally disturbed person in front of the

 headquarters building. (Id.) Detective Boone then returned to his duties, (id.), and his actions

 indicate that he did not consider Plaintiff to be an immediate threat to himself or others.

        With respect to what occurred after Officer Santana arrived on the scene, Defendants admit

 that Officer Santana testified that she “did not know and did not recall whether she said anything

 to Plaintiff before she discharged her weapon.” (D.E. 71-1 at 13 ¶ 4.) Defendants also admit that

 witnesses had varying testimonies when asked how far Plaintiff was from Officer Santana when

 she shot him, with answers ranging from two feet to ten feet. (Id. at 12–13 ¶ 3.) The record before



                                                   6
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 7 of 11 PageID: 1779



 this Court therefore contains genuine disputes of material facts as to whether Plaintiff posed “an

 immediate threat to the safety” of Officer Santana. See Graham, 490 U.S. at 396. These disputes

 must be resolved by a jury in order to determine whether Officer Santana’s use of lethal force was

 objectively reasonable. Summary judgment for Defendants is therefore not appropriate.

                   2.       Qualified Immunity

          The doctrine of qualified immunity shields government officials from civil liability so long

 as “their conduct does not violate clearly established statutory or constitutional rights of which a

 reasonable person would have known.” Santini, 795 F.3d at 417 (citing Harlow v. Fitzgerald, 457

 U.S. 800, 818 (1982) (internal quotation marks omitted)). To determine whether a defendant is

 entitled to qualified immunity, a court must “decide whether the facts that a plaintiff has . . . shown

 . . . make out a violation of a constitutional right.” Pearson v. Callahan, 555 U.S. 223, 232 (2009).

 In addition, the court must “decide whether the right at issue was ‘clearly established’ at the time

 of defendant’s alleged misconduct.” Id. 3 If the answer to either question is “no,” the analysis may

 end, and immunity applies. Gardner v. N.J. State Police, No. 15-08982, 2018 WL 5342715, at *7

 (D.N.J. Oct. 29, 2018) (citing Pitman v. Ottehberg, No. 10-2538, 2015 WL 6445872, at *6 (D.N.J.

 Oct. 23, 2015)).

          “Generally, the applicability of qualified immunity is a question of law.” Hill v. Algor, 85

 F. Supp. 2d 391, 401 (D.N.J. 2000) (citing Sherwood v. Mulvihill, 113 F.3d 396, 401 n.4 (3d Cir.

 1997)). “However, where factual issues relevant to the determination of qualified immunity are

 in dispute, the Court cannot resolve the matter as a question of law.” Id. (citing Karnes v. Skrutski,

 62 F.3d 485, 491 (3d Cir. 1995)); see also Santini, 795 F.3d at 420; Curley v. Klem, 298 F.3d 271,


 3
  Judges may “exercise their sound discretion in deciding which of the two prongs of the qualified immunity analysis
 should be addressed first in light of the circumstances in the particular case at hand.” Pearson, 555 U.S. at 236; see
 also Giles v. Kearney, 571 F.3d 318, 325 (3d Cir. 2009).


                                                           7
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 8 of 11 PageID: 1780



 278 (3d Cir. 2002) (“Just as the granting of summary judgment is inappropriate when a genuine

 issue exists as to any material fact, a decision on qualified immunity will be premature when there

 are unresolved disputes of historical fact relevant to the immunity analysis.”); Norman v. Haddon

 Twp., No. 14-6034, 2017 WL 2812876, at *6 (D.N.J. June 29, 2017).

        As discussed above, there remain issues of fact as to whether Officer Santana violated

 Plaintiff’s constitutional rights.   These disputed facts are intertwined with this Court’s

 determination as to whether Plaintiff’s rights were clearly established. See, e.g., Norman, 2017

 WL 2812876, at *6; Klein v. Madison, 374 F. Supp. 3d 389, 409 (E.D. Pa. 2019) (denying motion

 for summary judgment where “[b]oth avenues to qualified immunity, i.e., no violation or, if a

 violation, it [wa]s excused because the Arresting Officers made a reasonable mistake of law or

 fact, hinge[d] on disputed facts”). For example, if a jury were to find that Plaintiff was in fact 30

 feet away from Officer Santana when she shot him, as he claims, or was in fact only walking

 towards her, then she would not be protected by qualified immunity. See Lamont v. New Jersey,

 637 F.3d 177, 185 (3d Cir. 2011) (“It has long been the law that an officer may not use deadly

 force against a suspect unless the officer reasonably believes that the suspect poses a threat of

 serious bodily injury to the officer or others.” (citing Tennessee v. Garner, 471 U.S. 1, 11 (1985)

 (other citation omitted)). Summary judgment based on qualified immunity is therefore denied.

        B.      Monell Claim Against the City (Count III)

        Generally, a public entity is not liable under § 1983 for the actions of its employees unless

 the injury results from the “execution of a government’s policy or custom, whether made by its

 lawmakers or by those whose edicts or acts may fairly be said to represent official policy[.]”

 Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978). A policy or custom can be

 established where:



                                                  8
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 9 of 11 PageID: 1781



                (1) the entity or supervisor promulgates an applicable policy
                statement and the act the plaintiff complains of is the
                implementation of that policy; (2) the policymaker, without a
                formally announced policy, violates federal law itself; or (3) . . . “the
                policymaker has failed to act affirmatively at all, [though] the need
                to take some action to control the agents of the government is so
                obvious, and the inadequacy of [the] existing practice so likely to
                result in the violation of constitutional rights, that the policymaker
                can reasonably be said to have been deliberately indifferent to the
                need.”

 Defreitas v. Montgomery Cty. Corr. Facility, 525 F. App’x 170, 177 (3d Cir. 2013) (quoting Natale

 v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003)). Where the alleged wrongdoing

 is inadequate training, a municipality may be liable under § 1983 only where the failure to train

 “amounts to deliberate indifference to the rights of persons with whom the police come into

 contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989). To show deliberate indifference, a

 plaintiff must show that a training program is inadequate and that the inadequate training can

 justifiably be said to represent municipal policy. Id. at 390. The focus in failure to train cases is

 on the “adequacy of the training program in relation to the tasks the particular officers must

 perform.” Id. at 390–91. Where the need for “more or different training is so obvious, and the

 inadequacy so likely to result in the violation of constitutional rights,” then the policymakers of

 the city can reasonably be said to have been deliberately indifferent to the need. Id. at 390.

 Additionally, “to sustain a claim based on a failure to train theory, the identified deficiency in the

 training program must be closely related to the ultimate constitutional injury. The failure to train

 must have a causal nexus with the plaintiff’s injury.” Thomas v. Cumberland Cty., 749 F.3d 217,

 226 (3d Cir. 2014) (citation, brackets, and internal quotation marks omitted).

        Here, Officer Santana testified that she received training to quickly remove her gun from

 its holster and use it in an emergency situation. (D.E. 68-3 (Santana Tr.) at 110:20–116:1.)

 However, she also testified that she was not similarly trained to quickly deploy her ASP baton or

                                                   9
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 10 of 11 PageID: 1782



  pepper spray. (See id.; D.E. 71-1 at 10 ¶ 27.) 4, 5 Although the record does show that Officer

  Santana received regular training on the use of force, (see D.E. 62-2 ¶ 61), there remains a fact

  issue as to whether the City provided Officer Santana with sufficient training regarding the use of

  non-lethal weapons.

           Similarly, there remains a fact issue as to whether the City provided Officer Santana with

  sufficient training to de-escalate and avoid the use of lethal force. This is underscored by Officer

  Santana’s testimony that she did not wait or call for backup before exiting her vehicle because

  “I’ve never waited for backup. It’s not who I am. . . . 22 ½ years that’s what I’ve done.” (D.E.

  68-3 at 46:11–14.) A reasonable jury could find such testimony to be indicative of a lack of

  training, particularly where several uniformed officers were working at a police station just a few

  feet away. (See D.E. 66 at 11 ¶ 29.) Such a determination would be in line with the expert opinion

  provided by Plaintiff’s use-of-force expert, a former chief of police. (See id. at 11 ¶¶ 29–31.)

           As with Defendants’ qualified immunity defense, Plaintiff’s Monell claim is intertwined

  with the disputed facts as to whether Officer Santana violated Plaintiff’s constitutional rights. If,

  for example, the jury finds that Plaintiff was in fact only walking towards Officer Santana when

  she shot him, the jury could also reasonably find that the need for more or different training was

  so obvious as to amount to deliberate indifference on the part of the City’s policymakers. City of

  Canton, 489 U.S. at 390. Even if the jury finds that Plaintiff ran towards Officer Santana, it could

  still find that a reasonably trained officer could and would have retrieved her pepper spray or ASP

  baton in the same amount of time that it took Officer Santana to retrieve her gun, as opined by


  4
   Officer Santana testified that she did receive training on how to use her ASP baton, but not on how to retrieve it.
  (D.E. 68-3 at 113:3–16.) She received no training on how to retrieve or use her pepper spray. (Id. at 111:19–112:11.)
  5
    Plaintiff states that Officer Santana was never issued a Taser nor trained on how to use one. (See D.E. 65 at 13.)
  However, the Third Circuit “ha[s] never recognized municipal liability for a constitutional violation because of failure
  to equip police officers with non-lethal weapons.” Carswell, 381 F.3d at 245.


                                                            10
Case 2:17-cv-04109-SDW-SCM Document 72 Filed 07/14/20 Page 11 of 11 PageID: 1783



  Plaintiff’s expert. (See D.E. 68-12 at 35–36.) “Presented with this evidence and using their

  judgment and common sense, a reasonable jury could [] conclude[] that the lack of training in

  conflict de-escalation” and the quick use of non-lethal force caused Plaintiff’s injuries. Thomas,

  749 F.3d at 227.

           Thus, viewing the evidence in the record in the light most favorable to Plaintiff, this Court

  concludes that “there are genuine issues of material fact as to whether the C[i]ty exhibited

  deliberate indifference to the need for [] training in conflict de-escalation . . . and whether the lack

  of such training bears a causal relationship to [Plaintiff’s] injuries.” Id. (reversing a district court’s

  grant of summary judgment on plaintiff’s Monell claim). Defendants’ motion for summary

  judgment is therefore denied as to Count III. 6

  IV.      CONCLUSION

           For the reasons set forth above, Defendants’ Motion for Summary Judgment is GRANTED

  IN PART and DENIED IN PART. 7, 8 An appropriate order follows.

                                                                   s/ Susan D. Wigenton_______
                                                                   SUSAN D. WIGENTON
                                                                   UNITED STATES DISTRICT JUDGE


  Orig:             Clerk
  cc:               Hon. Steven C. Mannion, U.S.M.J.
                    Parties



  6
    This Court notes, however, that Plaintiff’s burden at trial will be “high,” and that proving deliberate indifference in
  the absence of “proof of a pattern of underlying constitutional violations” will be a “difficult task.” See Carswell, 381
  F.3d at 244–45.
  7
   The parties agree that Count II against unidentified officer “Jane Doe 1” must be dismissed for lack of identification
  following discovery. (D.E. 62-1 at 18–19; D.E. 65 at 16.) This Court will therefore dismiss Count II. See Blakeslee
  v. Clinton Cnty., 336 F. App’x 248, 250 (3d Cir. 2009) (affirming district court’s sua sponte dismissal of fictitious
  parties that were not identified after discovery).
  8
   Because public entities are not liable for punitive damage awards, see City of Newport v. Fact Concerts, Inc., 453
  U.S. 247 (1981), any such claim against the City is dismissed.


                                                            11
